—Judgment unanimously affirmed. Memorandum: The motion to suppress defendant’s statement to the police was properly denied. The record supports County Court’s determinations that defendant was not in custody prior to receiving Miranda warnings (see, People v Flecha, 195 AD2d 1052; People v Forbes, 182 AD2d 829, Iv denied 80 NY2d 895) and that the ruse employed by the police during the questioning of defendant did not render his statement involuntary (see, People v Robinson, 201 AD2d 931, Iv denied 83 NY2d 875). (Appeal from Judgment of Wayne County Court, Parenti, J.—Kidnapping, 2nd Degree.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.